 



EXHIBIT 10.19
CHEVRON CORPORATION
ESIP RESTORATION PLAN
(Amended and Restated as of July 1, 2006)

 



--------------------------------------------------------------------------------



 



EXHIBIT 10.19
TABLE OF CONTENTS

              Page
SECTION 1. INTRODUCTION
    1  
SECTION 2. ELIGIBILITY AND PARTICIPATION
    2  
(a) Eligibility Requirements on or After January 1, 2006
    2  
(b) Pre-January 1, 2006 Participation Requirements
    3  
SECTION 3. PLAN BENEFITS
    3  
(a) July 1, 2002 through December 31, 2005
    3  
(b) Post January 1, 2006
    4  
(c) Earnings
    4  
SECTION 4. DISTRIBUTION OF PLAN BENEFITS
    4  
(a) Post January 1, 2005 Default Distribution Forms
    5  
(b) Distribution Form Elections
    5  
(c) Valuation of Stock Units/Determination of Installment Payments
    9  
(d) Change of Distribution Form Election
    10  
(e) Cashout Limit
    12  
(f) Specified Employees
    13  
SECTION 5. DEATH BENEFITS
    13  
(a) Amount of Death Benefit
    13  
(b) Beneficiaries
    14  
(c) Deaths Occurring on or After January 1, 2005
    14  
SECTION 6. MISCELLANEOUS
    15  
(a) Forfeitures
    15  
(b) Funding
    15  
(c) Tax Withholding
    15  
(d) No Employment Rights
    16  
(e) No Assignment of Property Rights
    16  
(f) Effect of Change in Capitalization on Participant’s Accounts
    16  
(g) Administration
    17  
(h) Amendment and Termination
    17  
(i) Effect of Reemployment
    17  

-i-



--------------------------------------------------------------------------------



 



EXHIBIT 10.19
TABLE OF CONTENTS
(continued)

              Page
(j) Excess Plan/Top-Hat Plan Status
    18  
(k) Successors and Assigns
    18  
(l) 409A Compliance
    18  
(m) Applicable Law
    19  
SECTION 7. CHANGE IN CONTROL
    19  
(a) Restrictions on Amendments During Benefit Protection Period
    19  
(b) Exception to Section 7(a)
    20  
(c) Restrictions on Certain Actions Prior to or Following, a Change in Control
    20  
(d) ESIP Restoration Benefit
    21  
(e) Distribution of Plan Benefits
    22  
(f) Establishment of a Trust
    22  
(g) No Forfeitures
    22  
(h) Miscellaneous
    22  
SECTION 8. DEFINITIONS
    23  
SECTION 9. GRANDFATHERED PROVISIONS
    30  
SECTION 10. EXECUTION
    30  
APPENDIX A – GRANDFATHERED PLAN PROVISIONS
       

-ii-



--------------------------------------------------------------------------------



 



EXHIBIT 10.19
CHEVRON CORPORATION
ESIP RESTORATION PLAN
(Amended and Restated as of July 1, 2006)
SECTION 1. INTRODUCTION.
     The ChevronTexaco Corporation ESIP Restoration Plan (the “ESIP-RP”) was
established effective July 1, 2002 as a spin out of a portion of the liabilities
of the Chevron Corporation Excess Benefit Plan (the “Excess Plan”). The ESIP-RP
provides additional retirement benefits to those provided under the Chevron
Employee Savings Investment Plan (the “ESIP”) (prior to April 1, 2002, the ESIP
was named the ChevronTexaco Employee Savings Investment Plan). In addition,
effective as of January 1, 2006 through the effective date of its merger with
the ESIP, the ESIP-RP also provided additional retirement benefits to those
provided under the Unocal Savings Plan (the “USP”).
     This amended and restated ESIP-RP incorporates certain ESIP-RP changes
which occurred subsequent to July 1, 2002, and renames the ESIP-RP the Chevron
Corporation ESIP Restoration Plan. From July 1, 2002 through December 31, 2005,
this ESIP-RP provided additional retirement benefits to those provided under the
ESIP because the ESIP’s benefits are subject to limitations on contributions
imposed by sections 401(a)(17) or 415 of the Code and because the ESIP’s
definition of Regular Earnings did not include salary deferrals under the
Chevron Corporation Deferred Compensation Plan for Management Employees (the
“Deferred Compensation Plan”). Prior to January 1, 2006, Participants received
credits under this ESIP-RP without regard to whether the Participant deferred
any amount to the Deferred Compensation Plan or the ESIP.

-1-



--------------------------------------------------------------------------------



 



EXHIBIT 10.19
     On August 10, 2005, the Corporation acquired Unocal Corporation and later
became the sponsor of the USP. Effective as of January 1, 2006, the ESIP-RP also
provides benefits to certain members of the USP as described below.
     Effective as of January 1, 2006, amounts allocated to this ESIP-RP are
limited to Participants (including Members of the ESIP and USP) whose
compensation exceeds the limitation on compensation that may be taken into
account with respect to a qualified retirement plan that is imposed by section
401(a)(17) of the Code (the “Section 401(a)(17) Limitation”) and who elect to
defer two percent (2%) or more of their Regular Earnings over this limitation to
the Deferred Compensation Plan.
     In addition, this amended and restated ESIP-RP is intended to incorporate
changes necessary to comply with section 409A of the Code, to grandfather the
provisions of the ESIP-RP that were in effect as of December 31, 2004, and to
adopt certain other transitional rules pursuant to guidance issued with respect
to section 409A of the Code. In general, this amended and restated plan document
is effective as of July 1, 2006, however, certain other provisions, primarily
those designed to comply with section 409A of the Code, have earlier effective
dates as set forth herein.
SECTION 2. ELIGIBILITY AND PARTICIPATION.

  (a)   Eligibility Requirements on or After January 1, 2006. Effective as of
January 1, 2006, participation in the ESIP-RP shall be limited to:

  (i)   ESIP/USP Members. Members of the ESIP and/or USP (A) who are Employees
on or after January 1, 2006; and (B) who contribute two percent (2%) or more of
their Regular Earnings above the

-2-



--------------------------------------------------------------------------------



 



EXHIBIT 10.19

      Section 401(a)(17) Limitation to the Deferred Compensation Plan. A
Participant shall first become eligible to participate in this ESIP-RP when he
or she first completes a valid salary deferral election under the Deferred
Compensation Plan.     (ii)   Pre-January 1, 2006 Participants. Any participant
in the ESIP-RP who is not described in Section 2(a)(i) as of January 1, 2006 and
who had an undistributed accrued benefit under the terms of the ESIP-RP as of
December 31, 2005.

  (b)   Pre-January 1, 2006 Participation Requirements. The requirements with
respect to participation in the ESIP prior to January 1, 2006 are set forth in
Section 2 of Appendix A.

SECTION 3. PLAN BENEFITS.
     Plan Benefits under the ESIP-RP consist of the ESIP Restoration Benefit.
The ESIP Restoration Benefit is the lump sum value of a Participant’s Stock
Units which are credited to a Participant’s “ESIP Restoration Benefit Account.”
Stock Units are credited to such Account as described below in Sections 3(a) and
(b) and are credited with earnings in accordance with Section 3(c) below.
     In addition to the Stock Units credited to a Participant’s Account as of
July 1, 2002, if any, a Participant shall also receive credits of Stock Units as
follows:

  (a)   July 1, 2002 through December 31, 2005. With respect to the period from
July 1, 2002 to December 31, 2005, each Participant in the ESIP-RP was credited
with the number of Stock Units determined in accordance with Section 3 of

-3-



--------------------------------------------------------------------------------



 



EXHIBIT 10.19

      Appendix A. This amount was credited with earnings in the same manner as
described in Section 3(c) below.     (b)   Post January 1, 2006. Effective
January 1, 2006, Participants shall receive an allocation of Stock Units equal
to eight percent (8%) of that portion of the Participant’s Regular Earnings in
excess of his or her Section 401(a)(17) Limitation for any calendar year,
provided the Participant contributes two percent (2%) or more to the Deferred
Compensation Plan with respect to that portion of the Participant’s Regular
Earnings in excess of his or her Section 401(a)(17) Limitation for that calendar
year.     (c)   Earnings. As of the payment date of a cash dividend paid with
respect to shares of Chevron Stock, each Participant’s ESIP Restoration Benefit
Account shall be credited with the number of Stock Units determined by
multiplying the number of Stock Units in such Account on the day prior to the
ex-dividend date by the per share amount of such dividend, and by dividing the
resulting amount by the average share price obtained in connection with the
reinvestment of the dividend in the Chevron stock fund within the ESIP.

SECTION 4. DISTRIBUTION OF PLAN BENEFITS.
     With respect to Stock Units credited to a Participant’s Account (and
earnings thereon) on or after January 1, 2005, his or her Plan Benefit
attributable to such amounts shall be distributed in cash in accordance with
this Section 4. Distributions shall only be made after a Participant incurs a
Separation from Service. Except as specifically provided below, distributions
with

-4-



--------------------------------------------------------------------------------



 



EXHIBIT 10.19
respect to a Participant’s Grandfathered Amount shall be distributed in
accordance with Section 4 of Appendix A.

  (a)   Post January 1, 2005 Default Distribution Forms.

  (i)   With respect to any Participant who incurs a Separation from Service
between January 1, 2005 and December 31, 2005, unless a Participant made a valid
election to the contrary, payment of his or her Plan Benefit shall commence in
the first January, April, July or October that is at least twelve (12) months
after the date the Participant incurs a Separation from Service and shall be
made in ten (10) approximately equal annual installments in cash. All
installments after the first installment payment shall be paid in January.    
(ii)   With respect to a Participant who incurs a Separation from Service on or
after January 1, 2006, unless the Participant has made a valid election to the
contrary, payment of his or her Plan Benefit shall be made in a lump sum cash
payment as of the first January, April, July or October that is at least twelve
(12) months after the date the Participant incurs a Separation from Service.

  (b)   Distribution Form Elections.

  (i)   A Participant is permitted to make an initial election regarding the
timing and form of distribution of his or her Plan Benefit.         The
provisions of Section 4(b) of Appendix A shall apply to elections regarding the
form or timing of a payment of the Participant’s

-5-



--------------------------------------------------------------------------------



 



EXHIBIT 10.19

      Grandfathered Amount, except that Section 4(b)(i) shall provide: “[p]rior
to the last day of the Quarter in which the Employee incurs a Separation from
Service, the Participant may request a cash distribution at the time and in the
manner described below by filing the prescribed form with the Committee” instead
of the language in Section 4(b)(i) of Appendix A.       With respect to Stock
Units credited to a Participant’s Account (and earnings thereon) on or after
January 1, 2005, the requirements relating to elections regarding the form and
timing of payments are based on when the Participant incurs a Separation from
Service as follows:

  (A)   If the Participant incurs a Separation from Service between January 1,
2005 and December 31, 2005, the Participant may elect a form of distribution no
later than 30 days following his or her termination by filing the prescribed
form with the Committee which shall provide for the payment of the portion of
his or her Plan Benefit subject to this Section 4(b):

  (1)   In a lump sum in any January, April, July or October that is at least
twelve (12) months after the Participant made his or her distribution election;
provided, however, such lump sum payment shall not be made later than the first
January after the later of the date the Participant attains age 701/2 or the
date the Participant incurs a Separation from Service; or     (2)   In fifteen
(15) or fewer approximately equal annual installments, commencing in any
January, April, July or

-6-



--------------------------------------------------------------------------------



 



EXHIBIT 10.19

      October that is at least twelve (12) months after the Participant made his
or her distribution election; provided, however, that such installments shall
not commence later than the first January after the later of the date the
Participant attains age 701/2 or the date the Participant incurs a Separation
from Service. All installments after the first installment payment shall be paid
in January.

  (B)   If the Participant incurs a Separation from Service between January 1,
2006 and December 31, 2006, the Participant may elect his or her time and form
of distribution no later than the earlier of the last day of the Quarter in
which the Participant incurs a Separation from Service and December 31, 2006.
Such an election shall be made by filing the prescribed form with the Committee
and shall provide for the payment of the portion of his her Plan Benefits that
is subject to this Section 4(b):

  (1)   In a lump sum in any January, April, July or October that is at least
twelve (12) months after the Participant incurs a Separation from Service;
provided, however, such lump sum payment shall not be made later than the first
January after the later of the date the Participant attains age 701/2 or the
date the Participant incurs a Separation from Service; or     (2)   In ten
(10) or fewer approximately equal annual installments, commencing in any
January, April, July or

-7-



--------------------------------------------------------------------------------



 



EXHIBIT 10.19

      October that is at least twelve (12) months after the Participant incurs a
Separation from Service; provided, however, that such installments shall not
commence later than the first January after the later of the date the
Participant attains age 701/2 or the date the Participant incurs a Separation
from Service. All installments after the first installment payment shall be paid
in January.

  (C)   If the Participant incurs a Separation from Service on or after
January 1, 2007, the Participant may elect his or her time and form of
distribution no later than the later of December 31, 2006 and thirty (30) days
after the date the Participant first became eligible under this ESIP-RP. Such an
election shall be made by filing the prescribed form with the Committee and
shall provide for the payment of that portion of the Participant’s Plan Benefit
subject to this Section 4(b):

  (1)   In a lump sum in any January, April, July or October that is at least
twelve (12) months after the Participant incurs a Separation from Service;
provided, however, such lump sum payment shall not be made later than the first
January after the later of the date the Participant attains age 701/2 or the
date the Participant incurs a Separation from Service; or     (2)   In ten
(10) or fewer approximately equal annual installments, commencing in any
January, April, July or

-8-



--------------------------------------------------------------------------------



 



EXHIBIT 10.19

      October that is at least twelve (12) months after the Participant incurs a
Separation from Service; provided, however, that such installments shall not
commence later than the first January after the later of the date the
Participant attains age 701/2 or the date the Participant incurs a Separation
from Service. All installments after the first installment payment shall be paid
in January.

  (c)   Valuation of Stock Units/Determination of Installment Payments.
Notwithstanding anything in Appendix A to the contrary, the valuation of all
Stock Units and the determination of the amount of any installment payment shall
be governed by the provisions of this Section 4(c) without regard to when such
amounts were credited to the Participant’s Account.

  (i)   Prior to January 1, 2006, the amount of a cash payment pursuant to
Section 4(a) or (b) attributable to any Account to which Stock Units are
credited shall be determined by dividing the number of such Stock Units credited
to the Participant’s Account as of the close of the Quarter preceding the
distribution date by the number of annual payments remaining to be made, and by
converting the resulting number of Stock Units to a cash amount by multiplying
such number of Stock Units by the average daily trade price for the leveraged
ESOP stock fund within the ESIP as of the last business day of the Quarter
preceding the date payment is made under the ESIP-RP.

-9-



--------------------------------------------------------------------------------



 



EXHIBIT 10.19

  (ii)   On or after January 1, 2006, the amount of a cash payment pursuant to
Section 4(a) or (b) attributable to any Account to which Stock Units are
credited shall be determined by dividing the number of such Stock Units credited
to the Participant’s Account as of the first business day of the Quarter in
which the distribution is made by the number of annual payments remaining to be
made, and by converting the resulting number of Stock Units to a cash amount by
multiplying such number of Stock Units by the average daily trade price for the
leveraged ESOP stock fund within the ESIP as of the first business day of the
Quarter which includes the date payment is made under the ESIP-RP.

  (d)   Change of Distribution Form Election. The form and time of distribution
(as determined pursuant to Section 4(a) or (b)) may be changed in accordance
with the requirements of this Section 4(d) and such additional procedures as may
be prescribed by the Committee in its sole discretion. Any change to the time
and form of payment of a Participant’s Grandfathered Amount shall be subject to
Section 4 of Appendix A. The remaining portion of a Participant’s Plan Benefit
shall be subject to the following requirements:

  (i)   With respect to any Participant who incurs a Separation from Service
between January 1, 2005 and December 31, 2006, such an election shall be valid
only if it is made at least twelve (12) months prior to the commencement of his
or her original payment date;     (ii)   With respect to any Participant who
incurs a Separation from Service on or after January 1, 2007, such an election
shall only be valid if it is made

-10-



--------------------------------------------------------------------------------



 



EXHIBIT 10.19

      twelve (12) months prior to the commencement of the original payment date
and postpones the commencement of such
payment(s) to at least five (5) years after the date the original payment(s)
were scheduled to commence. Any such change in a distribution election shall be
limited to an election of a lump sum payment or up to ten (10) installments
commencing in the first January, April, July or October that complies with the
five (5) year rule described above. All installment payments shall be made in
cash and, after the first such installment, shall be paid in January; and    
(iii)   Effective July 1, 2006, notwithstanding anything in Sections 4(d)(ii) or
5(c) to the contrary, a Participant who has incurred a Separation from Service,
or a Beneficiary of a deceased Participant, who has an “unforeseeable emergency”
(as defined in section 409A of the Code and the regulations thereunder) may
request an immediate lump sum payment of all or any portion of the Participant’s
or Beneficiary’s Plan Benefit, provided that such requested amount is reasonably
necessary to satisfy such emergency need (as determined by the Committee in
accordance with section 409A of the Code and the regulations thereunder). For
purposes of determining the number of Stock Units credited to a Participant’s
Account, as well as the valuation of these Stock Units with respect to any
distribution subject to this Section 4(d)(iii), Section 4(c)(ii) shall apply
except that the date the Committee approves the request for such a distribution
shall be used instead of the first day of the Quarter.

-11-



--------------------------------------------------------------------------------



 



EXHIBIT 10.19

      For purposes of this ESIP-RP, “payment date” means the date a lump sum is
payable or the date the first of a series of installments is payable.

  (e)   Cashout Limit. Notwithstanding any other provision of this Section 4, if
a Participant’s Plan Benefit (determined separately with respect to the
Participant’s Grandfathered Amount and that portion credited to his or her
Account on or after January 1, 2005 (and earnings thereon)) is less than
$50,000, then such Plan Benefit shall be distributed in accordance with this
Section 4(e). For purposes of determining whether a Participant’s Plan Benefit
is less than $50,000 and the distribution of that Plan Benefit, the following
rules shall apply:

  (i)   With respect to that portion of a Participant’s Plan Benefit consisting
of his or her Grandfathered Amount, the time and form of benefit rules set forth
in Section 4(e) of Appendix A shall govern; and     (ii)   With respect to the
remaining portion of a Participant’s Plan Benefit:

  (A)   If the Participant incurs a Separation from Service between January 1,
2005 and December 31, 2005, and the Participant’s Plan Benefit attributable to
Stock Units credited to his or her Account on or after January 1, 2005 (and
earnings thereon) is less than $50,000 as of the end of the Quarter following
the Quarter in which the Participant incurs a Separation from Service, then this
portion of the Participant’s Plan Benefit shall be distributed in a single sum
during the Quarter following the Quarter in which the determination is made that
the Plan Benefit is less than $50,000.

-12-



--------------------------------------------------------------------------------



 



EXHIBIT 10.19

  (B)   If the Participant incurs a Separation from Service on or after
January 1, 2006, and the Participant’s Plan Benefit attributable to Stock Units
credited to his or her Account on or after January 1, 2005 (and earnings
thereon) is less than $50,000 as of the first day of the Quarter which is at
least twelve (12) months after the date the Participant incurs a Separation from
Service, then this portion of the Participant’s Plan Benefit shall be
distributed in a single sum during such Quarter.

  (f)   Specified Employees. Notwithstanding anything in this Plan to the
contrary, if a Participant is a “specified employee” (within the meaning of
section 409A of the Code), then the commencement of any payments to such
Participant which relate to amounts credited to the Participant’s Account on or
after January 1, 2005 (and earnings thereon) shall be delayed until the later of
(i) six months following the Participant’s Separation from Service; and (ii) the
original start date of his or her payments.

SECTION 5. DEATH BENEFITS.

  (a)   Amount of Death Benefit. If a Participant dies, the unpaid portion of
the Participant’s Grandfathered Amount shall be distributed to the Participant’s
Beneficiary in accordance with Section 5 of Appendix A. That portion of a
Participant’s Plan Benefit credited to his or her Account on or after January 1,
2005 (and earnings thereon) shall be distributed to the Participant’s
Beneficiary in accordance with Section 5(c) below.

-13-



--------------------------------------------------------------------------------



 



EXHIBIT 10.19

  (b)   Beneficiaries. A Participant may designate, in the manner and on the
form prescribed by the Committee, one or more Beneficiaries to receive payment
of any Plan Benefit hereunder that becomes distributable after the Participant’s
death. A Participant may change such designation at any time by filing the
prescribed form in the manner established by the Committee. No Beneficiary
designation shall be effective until it is filed in accordance with the
procedures established by the Committee. If a Beneficiary has not been
designated or if no designated Beneficiary survives the Participant,
distribution will be made to the Participant’s surviving spouse as Beneficiary
if such spouse is then living or, if not, in equal shares to the then living
children of the Participant as Beneficiaries or, if none, to the Participant’s
estate as Beneficiary.     (c)   Deaths Occurring on or After January 1, 2005.
If a Participant who has made a valid election as to the form and timing of the
payment of his or her Plan Benefit attributable to amounts credited to the
Participant’s Account on or after January 1, 2005 dies, then the Beneficiary
shall receive the payment(s) on the date(s) elected by the Participant and at
the same time and in the same form as the Participant would have received such
payment(s), except that the Beneficiary may request a distribution on account of
an unforeseeable emergency as described in Section 4(e)(iii). If such a
Participant has not made a valid election as to the time and form of his
distribution, then payment shall be made in a lump sum as soon as practicable
following the Participant’s death.

-14-



--------------------------------------------------------------------------------



 



EXHIBIT 10.19



SECTION 6. MISCELLANEOUS.

  (a)   Forfeitures. Plan Benefits shall be fully vested at all times.
Notwithstanding such vesting, however, unpaid Plan Benefits attributable to
Stock Units credited to a Participants’ Account on or before December 31, 2004
(and earnings thereon) shall be subject to Section 6(a) of Appendix A. With
respect to Plan Benefits attributable to Stock Units credited to a Participant’s
Account on or after January 1, 2005 (and earnings thereon), if the Participant
engages in Misconduct the Committee may determine that such unpaid Plan Benefits
shall be forfeited and/or that any such Plan Benefits that have been paid to the
Participant should be repaid to the Corporation. In addition, if the Participant
is indebted to any member of the Affiliated Group, the Committee may determine
that the Participant’s unpaid Plan Benefits shall be forfeited to the extent of
such indebtedness, and such debt shall be extinguished to the extent of such
forfeiture.     (b)   Funding. The ESIP-RP shall be unfunded, and all Plan
Benefits shall be paid only from the general assets of the Corporation.     (c)
  Tax Withholding. All distributions shall be net of any applicable payroll
deductions including, but not limited to, any federal, state or local income tax
withholding. In addition, any withholding amount required under the Federal
Insurance Contributions Act or the Federal Unemployment Tax Act with respect to
a Participant’s Plan Benefit prior to the date a distribution shall be paid
through withholding from the Participant’s salary or other income from the
Affiliated Group; provided, however, that if such amounts are not withheld in
this manner, then these withholdings shall be debited from the Participant’s
Plan Benefit.

-15-



--------------------------------------------------------------------------------



 



EXHIBIT 10.19

  (d)   No Employment Rights. Nothing in the ESIP-RP shall be deemed to give any
individual a right to remain in the employ of any member of the Affiliated Group
nor affect the right of a member of the Affiliated Group to terminate any
individual’s employment at any time and for any reason, which right is hereby
reserved.     (e)   No Assignment of Property Rights. Except as provided in
Section 6(a) with respect to a Participant’s indebtedness to any member of the
Affiliated Group, or as may be required by applicable law, or as is described
below relating to domestic relations orders, no Plan Benefit or property
interest in this ESIP-RP may be assigned (either at law or in equity),
alienated, anticipated or subject to attachment, bankruptcy, garnishment, levy,
execution or other legal or equitable process. Any act in violation of this
Section 6(e) shall be void. Notwithstanding the foregoing, the creation,
assignment or recognition of a right to all or any portion of a Participant’s
Plan Benefit hereunder pursuant to an order that would otherwise qualify as a
“qualified domestic relations order” (within the meaning of section 414(p) of
the Code) if this ESIP-RP were a qualified plan under section 401(a) of the
Code, shall not constitute a violation of this Section 6(e).     (f)   Effect of
Change in Capitalization on Participant’s Accounts. In the event of a stock
split, stock dividend or other change in capitalization affecting Chevron Stock,
an appropriate number of Stock Units shall be substituted for, or added to, each
Stock Unit then credited on behalf of each Participant’s Account, and such
substituted or added Stock Unit shall be subject to the same terms and
conditions as the original Stock Unit.

-16-



--------------------------------------------------------------------------------



 



EXHIBIT 10.19

  (g)   Administration. The ESIP-RP shall be administered by the Committee. No
member of the Committee shall become a Participant in the ESIP-RP. The Committee
shall make such rules, interpretations and computations as it may deem
appropriate. The Committee shall have sole discretion to interpret the terms of
the ESIP-RP, make any factual findings, and make any decision with respect to
the ESIP-RP, including (without limitation) any determination of eligibility to
participate in the ESIP-RP, eligibility for a Plan Benefit, and the amount of
such Plan Benefit. The Committee’s determinations shall be conclusive and
binding on all persons.     (h)   Amendment and Termination. The Corporation
expects to continue the ESIP-RP indefinitely. Future conditions, however, cannot
be foreseen. Subject to Section 7, the Corporation shall have the authority to
amend or to terminate the ESIP-RP at any time and for any reason, by action of
its board of directors or by action of a committee or individual(s) acting
pursuant to a valid delegation of authority. In the event of an amendment or
termination of the ESIP-RP, the number of Stock Units credited to a
Participant’s ESIP Restoration Account shall not be less than the number of
Stock Units to which he or she would have been entitled to as of the date of
such amendment or termination, as adjusted for subsequent cash dividends as
described in Section 3(c).     (i)   Effect of Reemployment. If any Participant
who has incurred a Separation from Service is reemployed, such Participant shall
continue to receive any amounts attributable to his or her previous employment
according to his or her existing distribution schedule under the Excess Plan or
this ESIP-RP, as applicable. When

-17-



--------------------------------------------------------------------------------



 



EXHIBIT 10.19

      any reemployed Participant subsequently incurred a Separation from
Service, the Participant’s Plan Benefit attributable to such additional service
shall be determined and distributed in accordance with this ESIP-RP.     (j)  
Excess Plan/Top-Hat Plan Status. To the extent that the ESIP-RP provides a
benefit in excess of the limitations on contributions and benefits imposed by
section 415 of the Code, the ESIP-RP is intended to be an “excess benefit plan”
within the meaning of Section 3(36) of ERISA, that is an unfunded deferred
compensation program. Otherwise, the ESIP-RP is intended to be an unfunded
deferred compensation program that is maintained “for a select group of
management or highly compensated employees” as set forth in Title I of ERISA.
The ESIP-RP shall be implemented, administered and interpreted in a manner
consistent with this intention.     (k)   Successors and Assigns. The ESIP-RP
shall be binding upon the Corporation, its Successors and Assigns.
Notwithstanding that the ESIP-RP may be binding upon a Successor or Assign by
operation of law, the Corporation shall also require any Successor or Assign to
expressly assume and agree to be bound by the ESIP-RP in the same manner and to
the same extent that the Corporation would be if no succession or assignment had
taken place.     (l)   409A Compliance. This ESIP-RP is intended to comply with
section 409A of the Code and shall be interpreted in a manner consistent with
that intent. Notwithstanding the foregoing, in the event there is a failure to
comply with section 409A of the Code (or the regulations thereunder), the
Committee shall have the discretion to accelerate the time or form of payment of
a Participant’s

-18-



--------------------------------------------------------------------------------



 



EXHIBIT 10.19

      Plan Benefit, but only to the extent of the amount required to be included
in income as a result of such failure.     (m)   Applicable Law. The ESIP-RP and
all rights hereunder shall be interpreted and construed in accordance with ERISA
and the Code and, to the extent that state law is not preempted by ERISA, the
law of the State of California.

SECTION 7. CHANGE IN CONTROL.
     Notwithstanding any other provisions of the ESIP-RP to the contrary, the
provisions of this Section 7 shall apply during the Benefit Protection Period.

  (a)   Restrictions on Amendments During Benefit Protection Period.
Notwithstanding Section 6(h), except to the extent required to comply with
applicable law, no amendment of the ESIP-RP (other than an amendment to reduce
or discontinue future allocations under the ESIP-RP after the end of the Benefit
Protection Period) that is executed or first becomes effective during the
Benefit Protection Period shall:

  (i)   Deprive any individual who is a Participant on the Benefit Protection
Period Commencement Date or immediately prior to a Change in Control of coverage
under the ESIP-RP as constituted at the time of such amendment;     (ii)  
Deprive any individual who is a Beneficiary with respect to an individual who is
a Participant on the Benefit Protection Period Commencement Date or immediately
prior to a Change in Control of any benefit to which he or

-19-



--------------------------------------------------------------------------------



 



EXHIBIT 10.19

      she is entitled on the Benefit Protection Period Commencement Date or may
become entitled during the Benefit Protection Period;     (iii)   Reduce the
amount of benefits provided under the ESIP-RP below the benefits provided under
the ESIP-RP on the day prior to the Benefit Protection Period Commencement Date;
    (iv)   Amend Sections 6(k), 7, 8(c), 8(d), 8(e), or 8(bb) of the ESIP-RP; or
    (v)   Terminate the ESIP-RP.

  (b)   Exception to Section 7(a). Section 7(a) shall not apply to the extent
that (i) the amendment or termination of the ESIP-RP is approved after any plans
have been abandoned to effect the transaction which, if effected, would have
constituted a Change in Control and the event which would have constituted the
Change in Control has not occurred, and (ii) within a period of six months after
such approval, no other event constituting a Change in Control shall have
occurred, and no public announcement of a proposed event which would constitute
a Change in Control shall have been made, unless thereafter any plans to effect
the Change in Control have been abandoned and the event which would have
constituted the Change in Control has not occurred. For purposes of this
Section 7, approval shall mean written approval (by a person or entity within
the Corporation having the authority to do so) of such amendment or termination.
    (c)   Restrictions on Certain Actions Prior to or Following, a Change in
Control. Notwithstanding any contrary provisions of the ESIP-RP and except to
the extent required to comply with applicable law, (i) any amendment or
termination of the

-20-



--------------------------------------------------------------------------------



 



EXHIBIT 10.19

      ESIP-RP which is executed or would otherwise become effective prior to a
Change in Control at the request of a third party who effectuates a Change in
Control shall not be an effective amendment or termination of the ESIP-RP during
the Benefit Protection Period; and (ii) the ESIP-RP shall not be amended at any
time if to do so would adversely affect the rights derived under the ESIP-RP
from this Section 7 of any individual who is a Participant during the Benefit
Protection Period or a Beneficiary with respect to a Participant during the
Benefit Protection Period. Furthermore, following a Change in Control, no person
shall take any action that would directly or indirectly have the same effect as
any of the prohibited amendments listed in Section 7(a).     (d)   ESIP
Restoration Benefit. Each of a Participant’s Stock Units shall be converted to a
dollar amount immediately after a Change in Control in an amount equal to the
greater of (i) the highest price per share of Chevron Stock (the “Shares”) paid
to holders of the Shares in any transaction (or series of transactions)
constituting or resulting in a Change in Control or (ii) the highest closing
price of a Share as reported on the New York Stock Exchange, Inc. composite
transaction report during the ninety-day period ending on the date of a Change
in Control. Thereafter deemed earnings shall be added to the unpaid portion of
the total dollar amount of the Participant’s Plan Benefit as if such amounts
were invested in the Vanguard Prime Money Market Fund. If for any reason such
fund ceases to exist, earnings shall be determined based upon the earnings rate
associated with the successor to such fund.

-21-



--------------------------------------------------------------------------------



 



EXHIBIT 10.19

  (e)   Distribution of Plan Benefits. Each Participant’s Plan Benefits shall be
distributed in a single lump sum cash payment immediately after the later of the
date of the Change in Control or the date the Participant’s incurs a Separation
from Service.     (f)   Establishment of a Trust. Notwithstanding anything
contained in the ESIP-RP to the contrary, nothing herein shall prevent or
prohibit the Corporation from establishing a trust or other arrangement for the
purpose of providing for the payment of the benefits payable under the ESIP-RP.
    (g)   No Forfeitures. A Participant’s Plan Benefit shall not be subject to
forfeiture under any circumstances, including any of the circumstances provided
in Section 6(a).     (h)   Miscellaneous.

  (i)   The provisions of the ESIP-RP shall be deemed severable and the validity
or enforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.     (ii)   The Corporation’s
obligation to make the payments and provide the benefits provided for in the
ESIP-RP and otherwise to perform its obligation hereunder shall not be affected
by any circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other right which the Corporation may have against the
Participant or others.

-22-



--------------------------------------------------------------------------------



 



EXHIBIT 10.19

  (iii)   No provision of the ESIP-RP may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by the Participant and the Corporation. No waiver by either party hereto at any
time of breach by the other party hereto of, or compliance with, any condition
or provision of this ESIP-RP to be performed by such other party, shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same or
any prior or subsequent time.

SECTION 8. DEFINITIONS.
     Except as provided below, capitalized terms used in the ESIP-RP shall have
the same meaning as in the ESIP.

  (a)   “Account” or “Accounts” means as to any Participant the separate account
maintained in order to reflect his or her interest in the ESIP-RP.     (b)  
“Beneficiary” means the person or persons entitled to receive a Participant’s
remaining Plan Benefit in the event the Participant dies prior to receiving his
or her entire Plan Benefit, as provided in Section 5(b).     (c)   “Benefit
Protection Period” means the period commencing on the Benefit Protection Period
Commencement Date and terminating two years after the date of a Change in
Control.     (d)   “Benefit Protection Period Commencement Date” means the date
six months prior to the public announcement of the proposed transaction which,
when effected, is a Change in Control.

-23-



--------------------------------------------------------------------------------



 



EXHIBIT 10.19

  (e)   “Change in Control” means a change in control of the Corporation as
defined in Article VI of the Corporation’s By-Laws, as it may be amended from
time-to-time. Notwithstanding the foregoing, the distribution provisions set
forth in Section 7(e) shall only be triggered to the extent such a change in
control also constitutes a “change in control” within the meaning of section
409A of the Code.     (f)   “Chevron Stock” means the common stock of the
Corporation.     (g)   “Code” means the Internal Revenue Code of 1986, as
amended.     (h)   “Committee” means the Management Compensation Committee of
the Board of Directors of the Corporation.     (i)   “Composite Transaction
Report” means the New York Stock Exchange, Inc. Composite Transaction Report, or
such other stock report as the Committee from time to time may designate.    
(j)   “Corporation” means Chevron Corporation, a Delaware corporation.     (k)  
“Deferred Compensation Plan” means the Chevron Corporation Deferred Compensation
Plan for Management Employees.     (l)   “Employee” means an individual who is
paid on the U.S. dollar Payroll of a member of the Affiliated Group, but shall
not include an individual for any period in which he or she is:

  (i)   Compensated for services by a person other than a member of the
Affiliated Group and who, at any time and for any reason, is deemed to be an
Employee;

-24-



--------------------------------------------------------------------------------



 



EXHIBIT 10.19

  (ii)   Not on the Payroll of a member of the Affiliated Group and who, at any
time and for any reason, is deemed to be an Employee;     (iii)   A leased
employee within the meaning of section 414(n) of the Code, or would be a leased
employee but for the period-of-service requirement of section 414(n)(2)(B) of
the Code, and who is providing services to any member of the Affiliated Group;  
  (iv)   If, during any period, a member of the Affiliated Group has not treated
an individual as an Employee and, for that reason, has not withheld employment
taxes with respect to that individual, then that individual shall not be treated
as an Employee for that period, even in the event that the individual is
determined, retroactively, to have been an Employee during all or any portion of
that period.

  (m)   “ERISA” means the federal Employee Retirement Income Security Act of
1974, as amended.     (n)   “Excess Plan” means the Chevron Corporation Excess
Benefit Plan as originally established effective January 1, 1976, amended
thereafter from time to time, and effective July 1, 2002 reconstituted to form
the Chevron Corporation Retirement Restoration Plan, the Chevron Corporation
Supplemental Retirement Plan, and the ESIP-RP.     (o)   “ESIP” means the
Chevron Corporation Employee Savings Investment Plan.     (p)   “ESIP-RP” means
the Chevron Corporation ESIP Restoration Plan.     (q)   “ESIP Restoration
Benefit” means the benefit described in Section 3.

-25-



--------------------------------------------------------------------------------



 



EXHIBIT 10.19

  (r)   “ESIP Restoration Benefit Account” means the account described in
Section 3.     (s)   “Grandfathered Amount” means that portion, if any, of a
Participant’s Plan Benefit which was credited to his or her Account as of
December 31, 2004 (and earnings thereon).     (t)   “Misconduct” means with
respect to the period prior to March 1, 2005:

  (i)   The Participant is dismissed for cause (as determined by the Committee)
or otherwise incurs a Separation from Service when a basis for such dismissal
exists; or     (ii)   Before or after the Participant incurs a Separation from
Service, the Participant engages in any activity which, in the opinion of the
Committee, is prejudiced to the interests of any member of the Affiliated Group.

With respect to periods commencing on or after March 1, 2005, “Misconduct”
means:

  (i)   the Corporation has been required to prepare an accounting restatement
due to material noncompliance, as a result of misconduct, with any financial
reporting requirement under the securities laws, and the Committee has
determined in its sole discretion that a Participant (A) had knowledge of the
material noncompliance or the circumstances that gave rise to such noncompliance
and failed to take reasonable steps to bring it to the attention of appropriate
individuals within the Corporation or (B) personally and knowingly engaged in
practices which materially

-26-



--------------------------------------------------------------------------------



 



EXHIBIT 10.19

      contributed to the circumstances that enabled a material noncompliance to
occur; or     (ii)   a Participant discloses to others, or takes or uses for his
or her own purpose or the purpose of others, any trade secrets, confidential
information, knowledge, data or know-how or any other proprietary information or
intellectual property belonging to a member of the Affiliated Group and obtained
by the Participant during the term of his or her employment, whether or not they
are the Participant’s work product. Examples of such confidential information or
trade secrets include, without limitation, customer lists, supplier lists,
pricing and cost data, computer programs, delivery routes, advertising plans,
wage and salary data, financial information, research and development plans,
processes, equipment, product information and all other types and categories of
information as to which the Participant knows or has reason to know that a
member of the Affiliated Group intends or expects secrecy to be maintained; or  
  (iii)   a Participant fails to promptly return all documents and other
tangible items belonging to a member of the Affiliated Group in the
Participant’s possession or control, including all complete or partial copies,
recordings, abstracts, notes or reproductions of any kind made from or about
such documents or information contained therein, upon the Participant’s
Separation from Service, whether pursuant to retirement or otherwise; or

-27-



--------------------------------------------------------------------------------



 



EXHIBIT 10.19

  (iv)   a Participant directly or indirectly engages in, becomes employed by,
or renders services, advice or assistance to any business in competition with a
member of the Affiliated Group at any time during the twelve (12) months
following Separation from Service with the Affiliated Group. As used herein,
“business in competition” means any person, organization or enterprise which is
engaged in or is about to become engaged in any line of business engaged in by a
member of the Affiliated Group at the time of the Participant’s Separation from
Service with the Affiliated Group; or     (v)   a Participant fails to inform
any new employer, before accepting employment, of the terms of this section and
of the Participant’s continuing obligation to maintain the confidentiality of
the trade secrets and other confidential information belonging to a member of
the Affiliated Group and obtained by the Participant during the term of his or
her employment with the Affiliated Group; or     (vi)   a Participant induces or
attempts to induce, directly or indirectly, any of the Affiliated Group’s
customers, employees, representatives or consultants to terminate, discontinue
or cease working with or for a member of the Affiliated Group, or to breach any
contract with a member of the Affiliated Group, in order to work with or for, or
enter into a contract with, the Participant or any third party; or     (vii)   a
Participant engages in conduct which is not in good faith and which disrupts,
damages, impairs or interferes with the business, reputation or employees of a
member of the Affiliated Group; or

-28-



--------------------------------------------------------------------------------



 



EXHIBIT 10.19

  (viii)   a Participant committed an act of embezzlement, fraud or theft with
respect to the property of a member of the Affiliated Group.         The
Committee shall determine in its sole discretion whether the Participant has
engaged in any of the acts set forth above, and its determination shall be
conclusive and binding on all interested persons. Any provision of this Section
8(t) which is determined by a court of competent jurisdiction to be invalid or
unenforceable shall be construed or limited in a manner that is valid and
enforceable and that comes closest to the business objectives intended by such
invalid or unenforceable provision, without invalidating or rendering
unenforceable the remaining provisions of this Section 8(t).

  (u)   “Participant” means a person who is eligible to participate in the
ESIP-RP as provided in Section 2.     (v)   “Plan Benefit” means the benefit
described in Section 3.     (w)   “Plan Year” means the calendar year.     (x)  
“Quarter” means a calendar quarter.     (y)   “Section 401(a)(17) Limitation”
means the limitation on the amount of annual compensation that may be taken into
account pursuant to section 401(a)(17) of the Code.     (z)   “Separation from
Service” means “separation from service” with the Affiliated Group within the
meaning of section 409A of the Code.     (aa)   “Stock Units” means the Chevron
stock equivalents credited to a Participant’s Account in accordance with
Section 3.

-29-



--------------------------------------------------------------------------------



 



EXHIBIT 10.19

  (bb)   “Successors and Assigns” means a corporation or other entity acquiring
all or substantially all the assets and business of the Corporation (including
the ESIP-RP) whether by operation of law or otherwise.     (cc)   “USP” means
the Unocal Savings Plan.

SECTION 9. GRANDFATHERED PROVISIONS.
     Except as otherwise set forth in this ESIP-RP, the provisions of the
ESIP-RP which were in effect on July 1, 2002 are intended to govern a
Participant’s Grandfathered Amount. The provisions of this grandfathered portion
of the ESIP-RP are set forth in Appendix A.
SECTION 10. EXECUTION
     To record the amendment and restatement of the ESIP-RP to read as set forth
herein effective as of July 1, 2006, the Chair of the Management Compensation
Committee of the Board of Directors of Chevron Corporation has executed this
document on this 2nd day of August, 2006.

                  CHEVRON CORPORATION    
 
           
 
  By   /S/ Robert J. Eaton    
 
           
 
      Chair of Management    
 
      Compensation Committee    

-30-



--------------------------------------------------------------------------------



 



EXHIBIT 10.19
APPENDIX A
to the
CHEVRON CORPORATION ESIP RESTORATION PLAN
(As Amended and Restated as of July 1, 2006)
CHEVRONTEXACO CORPORATION
ESIP RESTORATION PLAN
(Effective July 1, 2002)

 



--------------------------------------------------------------------------------



 



EXHIBIT 10.19
CHEVRONTEXACO CORPORATION
ESIP RESTORATION PLAN
(Effective July 1, 2002)
SECTION 1. INTRODUCTION.
     The Chevron Corporation Excess Benefit Plan (the “Excess Plan”) was
originally established effective January 1, 1976, was amended from time to time
thereafter, and was last amended and restated effective as of April 1, 2002, at
which time the Excess Plan was renamed the ChevronTexaco Corporation Excess
Benefit Plan. A portion of the Excess Plan provided additional retirement
benefits to the extent that such benefits were not provided under the Chevron
Corporation Profit Sharing/Savings Plan (“PS/SP”) because of limitations on
contributions that could be made under the PS/SP due to the requirements of
sections 401(a)(17) or 415 of the Code, or because the PS/SP’s definition of
Regular Earnings did not include salary deferrals under the Chevron Corporation
Deferred Compensation Plan for Management Employees, which, effective as of
April 1, 2002, was renamed the ChevronTexaco Corporation Deferred Compensation
Plan for Management Employees, (the “Deferred Compensation Plan”). Effective as
of April 1, 2002, the PS/SP was renamed the ChevronTexaco Employee Savings
Investment Plan (the “ESIP”).
     Effective July 1, 2002, the Excess Plan is amended so that the portion of
the Excess Plan that provided the additional retirement benefits not payable out
of the ESIP as a result of such Code limitations and such salary deferrals to
the Deferred Compensation Plan shall now be included in this ChevronTexaco
Corporation ESIP Restoration Plan (“ESIP-RP”).

A-1



--------------------------------------------------------------------------------



 



EXHIBIT 10.19
SECTION 2. ELIGIBILITY AND PARTICIPATION.
     Participation in the ESIP-RP shall be limited to:

  (a)   ESIP Members. Members of the ESIP who are Employees on or after July 1,
2002 and whose ESIP contributions are reduced due to the requirements of
sections 401(a)(17) or 415 of the Code, or on account of salary deferrals under
the Deferred Compensation Plan not being recognized as Regular Earnings; and    
(b)   Pre-July 1, 2002 Participants. Any participant in the Excess Plan who is
not a member of the ESIP as of the date immediately prior to July 1, 2002 who
had an undistributed accrued benefit under the terms of the Excess Plan
attributable to limitations in the ESIP required by section 401(a)(17) or
section 415 of the Code, or on account of the ESIP not recognizing salary
deferrals under the Deferred Compensation Plan as Regular Earnings.

SECTION 3. PLAN BENEFITS.
     Plan Benefits under the ESIP-RP shall consist of the ESIP Restoration
Benefit. The Committee shall establish an “ESIP Restoration Benefit Account” for
each Participant whose share of Company Contributions under the ESIP is reduced
for any payroll period on account of limitations required by either section
401(a)(17) or section 415 of the Code, or on account of salary deferrals under
the Deferred Compensation Plan not being recognized as Regular Earnings. Stock
Units shall be credited to such Account as set forth in (a) and (b) below and
credited with earnings in accordance with (c) below. A Participant’s ESIP
Restoration Benefit shall be the lump sum value of a Participant’s Stock Units.

A-2



--------------------------------------------------------------------------------



 



EXHIBIT 10.19

  (a)   As of July 1, 2002, each Participant shall be credited with the number
of Stock Units credited to his or her account under the Excess Plan.     (b)  
In addition, as of the close of each payroll period, each Participant’s ESIP
Restoration Benefit Account shall be credited with additional Stock Units
determined by:

  (i)   subtracting the amount of Company Contributions allocated to such
Participant’s Accounts under the ESIP for such payroll period from the amount of
Company Contributions that would have been allocated to such Participant under
the ESIP for such payroll period but for the limitations required by sections
401(a)(17) and 415 of the Code, or because the Participant’s salary deferrals
under the Deferred Compensation Plan were not recognized as Regular Earnings,
and     (ii)   dividing the resulting amount by the per share price used in
allocating the Company Contribution under the ESIP for such payroll period.

      Notwithstanding the foregoing, the Participant’s ESIP Restoration Benefit
Account shall not be credited with any Stock Units on account of a limitation
imposed by section 415 of the Code caused by the termination of the leveraged
Employee Stock Ownership Plan (“ESOP”) as described in Section 17.5 of the ESIP.
    (c)   As of the payment date of a cash dividend paid with respect to shares
of ChevronTexaco Stock, each Participant’s ESIP Restoration Benefit Account
shall be credited with the number of Stock Units determined by multiplying the
number

A-3



--------------------------------------------------------------------------------



 



EXHIBIT 10.19

      of Stock Units in such Account on the day prior to the ex-dividend date by
the per share amount of such dividend, and by dividing the resulting amount by
the average share price obtained in connection with the reinvestment of the
dividend in the ChevronTexaco stock fund within the ESIP.

SECTION 4. DISTRIBUTION OF PLAN BENEFITS.
     A Participant’s Plan Benefit shall be distributed in cash and at such time
(or times) as the Committee determines in its sole discretion, but no earlier
than the date the Participant ceases to be an Employee. In this regard, the
Committee has established the following distribution guidelines:

  (a)   Default Distribution Form. Unless the Committee approves a Participant’s
distribution request pursuant to Section 4(b) or (e), distribution of the
Participant’s Plan Benefit shall commence in the first January, April, July or
October that is at least 12 months after the date the Participant ceases to be
an Employee and shall be made in ten approximately equal annual installments in
cash. All installments after the first shall be paid in January.     (b)  
Distribution Form Election.

  (i)   No later than 30 days after the date the Employee ceases to be an
Employee, the Participant may request a cash distribution at the time and in the
manner described below by filing the prescribed form with the Committee:

  (A)   In a lump sum in any January, April, July or October after the date the
Participant ceases to be an Employee; provided, however, such

A-4



--------------------------------------------------------------------------------



 



EXHIBIT 10.19

      lump sum payment shall not be made later than the first January after the
later of the date the Participant attains age 701/2 or the date the Participant
ceases to be an Employee; or     (B)   In fifteen (15) or fewer approximately
equal annual installments, commencing in any January, April, July or October;
provided, however, that such installments shall not commence later than the
first January after the later of the date the Participant attains age 701/2 or
the date the Participant ceases to be an Employee. All installments after the
first shall be paid in January.

  (ii)   The Participant’s Plan Benefit shall be distributed in accordance with
such request unless the Committee in its sole discretion disapproves the
Participant’s request or determines that the distribution shall be made at some
other time; provided, however, that:

  (A)   No distribution may be made pursuant to such request to the extent it
would be made within 12 months after the request is filed with the Committee,
and     (B)   Any distribution scheduled to be made pursuant to Section 4(a)
within the 12-month period after the request is filed with the Committee shall
be made notwithstanding such request.

  (c)   Valuation of Stock Units/Determination of Installment Payments. The
amount of a cash payment pursuant to Section 4(a) or (b) attributable to any
Account to which Stock Units are credited shall be determined by dividing the
number of

A-5



--------------------------------------------------------------------------------



 



EXHIBIT 10.19

      such Stock Units credited to the Participant’s Account as of the close of
the Quarter preceding the distribution date by the number of annual payments
remaining to be made, and by converting the resulting number of Stock Units to a
cash amount by multiplying such number of Stock Units by the average daily trade
price for the leveraged ESOP stock fund within the ESIP as of the last business
day of the Quarter preceding the date payment is made under the ESIP-RP.     (d)
  Change of Distribution Form Election. The time of distribution (as determined
pursuant to Section 4(a) or (b)) may only be changed by the Committee in its
sole discretion. A Participant may request such a change by describing to the
Committee in writing the Participant’s reason for such request. The Committee
shall approve such change in its sole discretion only upon a showing of hardship
or significantly changed circumstances based on substantial evidence.     (e)  
Cashout Limit. Notwithstanding any other provision of this Section 4, if a
Participant’s Plan Benefit is less than $50,000 as of the end of the Quarter
following the Quarter in which the Participant ceases to be an Employee, such
Plan Benefit shall be distributed in a lump sum as soon as reasonably
practicable following the last day of such Quarter. This Section 4(e) shall not
apply to a Participant who ceased to be an Employee before July 1, 2002.     (f)
  Employees Ceasing Employment Prior to July 1, 2002. If a Participant ceased to
be an Employee prior to July 1, 2002, such Participant’s Plan Benefit shall be
distributed in accordance with the terms of the Excess Plan as in effect on the
date

A-6



--------------------------------------------------------------------------------



 



EXHIBIT 10.19

      the Participant ceased to be an Employee, except that all of the
installment payments after the first installment payment shall be paid in
January.     (g)   Acceleration of Payments. Notwithstanding the foregoing, the
Committee may, in its sole discretion, accelerate the distribution of any Plan
Benefit if it determines that a change in any applicable law may cause the
benefit to become currently taxable to any or all Participants.

SECTION 5. DEATH BENEFITS.

  (a)   Amount of Death Benefit. If a Participant dies, the unpaid portion of
the Participant’s Plan Benefit shall be distributed to the Participant’s
Beneficiary in accordance with Section 5(b).     (b)   Beneficiaries. A
Participant may designate, in the manner and on the form prescribed by the
Committee, one or more Beneficiaries to receive payment of any Plan Benefit
hereunder that becomes distributable after the Participant’s death. A
Participant may change such designation at any time by filing the prescribed
form in the manner established by the Committee. No Beneficiary designation
shall be effective until it is filed in accordance with the procedures
established by the Committee. If a Beneficiary has not been designated or if no
designated Beneficiary survives the Participant, distribution will be made to
the Participant’s surviving spouse as Beneficiary if such spouse is then living
or, if not, in equal shares to the then living children of the Participant as
Beneficiaries or, if none, to the Participant’s estate as Beneficiary.
Distributions under this Section 5 will be made in such manner and at such times
as the Committee shall

A-7



--------------------------------------------------------------------------------



 



EXHIBIT 10.19

      determine in its sole discretion. Unless the Committee directs otherwise,
the elections provided in Section 4 may be made by the Beneficiary following the
Participant’s death.

SECTION 6. MISCELLANEOUS.

  (a)   Forfeitures. Plan Benefits shall be fully vested at all times.
Notwithstanding such vesting, however, unpaid Plan Benefits shall be forfeited
upon the occurrence of any of the following circumstances:

  (i)   The Participant is dismissed for cause (as determined by the Committee)
or otherwise ceases to be an Employee when a basis for such dismissal exists;  
  (ii)   Before or after the Participant ceases to be an Employee, the
Participant engages in any activity which, in the opinion of the Committee, is
prejudicial to the interests of any member of the Affiliated Group; or     (iii)
  The Participant is indebted to any member of the Affiliated Group. In such
case, the Plan Benefit shall be forfeited to the extent of such indebtedness and
such debt shall be extinguished to the extent of such forfeiture. The Committee
in its sole discretion shall determine how and why such forfeiture shall be
effected, including the valuation of any Stock Units credited to the
Participant’s Account.

  (b)   Funding. The ESIP-RP shall be unfunded, and all Plan Benefits shall be
paid only from the general assets of the Corporation.

A-8



--------------------------------------------------------------------------------



 



EXHIBIT 10.19

  (c)   Tax Withholding. All distributions shall be net of any applicable
payroll deductions including, but not limited to, any federal, state or local
income tax withholding. In addition, any withholding amount required under the
Federal Insurance Contributions Act or the Federal Unemployment Tax Act with
respect to a Participant’s Plan Benefit prior to the date a distribution shall
be paid through withholding from the Participant’s salary or other income from
the Affiliated Group; provided, however, that if such amounts are not withheld
in this manner, then these withholdings shall be debited from the Participant’s
Plan Benefit.     (d)   No Employment Rights. Nothing in the ESIP-RP shall be
deemed to give any individual a right to remain in the employ of any member of
the Affiliated Group nor affect the right of a member of the Affiliated Group to
terminate any individual’s employment at any time and for any reason, which
right is hereby reserved.     (e)   No Assignment of Property Rights. Except as
provided in Section 6(a)(iii) with respect to a Participant’s indebtedness to
any member of the Affiliated Group, or as may be required by applicable law, or
is described below relating to domestic relations orders, no Plan Benefit or
property interest in this ESIP-RP may be assigned (either at law or in equity),
alienated, anticipated or subject to attachment, bankruptcy, garnishment, levy,
execution or other legal or equitable process. Any act in violation of this
Section 6(e) shall be void. Notwithstanding the foregoing, the creation,
assignment or recognition of a right to all or any portion of a Participant’s
Plan Benefit hereunder pursuant to an order that would otherwise qualify as a
“qualified domestic relations order,” (within the meaning of

A-9



--------------------------------------------------------------------------------



 



EXHIBIT 10.19

      section 414(p) of the Code) if this ESIP-RP were a qualified plan under
section 401(a) of the Code, shall not constitute a violation of this
Section 6(e).     (f)   Effect of Change in Capitalization on Participant’s
Accounts. In the event of a stock split, stock dividend or other change in
capitalization affecting ChevronTexaco Stock, an appropriate number of Stock
Units shall be substituted for, or added to, each Stock Unit then credited on
behalf of each Participant’s Account, and such substituted or added Stock Unit
shall be subject to the same terms and conditions as the original Stock Unit.  
  (g)   Administration. The ESIP-RP shall be administered by the Committee. No
member of the Committee shall become a Participant in the ESIP-RP. The Committee
shall make such rules, interpretations and computations as it may deem
appropriate. The Committee shall have sole discretion to interpret the terms of
the ESIP-RP, make any factual findings, and make any decision with respect to
the ESIP-RP, including (without limitation) any determination of eligibility to
participate in the ESIP-RP, eligibility for a Plan Benefit, and the amount of
such Plan Benefit. The Committee’s determinations shall be conclusive and
binding on all persons.     (h)   Amendment and Termination. The Corporation
expects to continue the ESIP-RP indefinitely. Future conditions, however, cannot
be foreseen. Subject to Section 7, the Corporation shall have the authority to
amend or to terminate the ESIP-RP at any time and for any reason, by action of
its board of directors or by action of a committee or individual(s) acting
pursuant to a valid delegation of authority. In the event of an amendment or
termination of the ESIP-RP, the number of Stock

A-10



--------------------------------------------------------------------------------



 



EXHIBIT 10.19

      Units credited to a Participant’s ESIP Restoration Account shall not be
less than the number of Stock Units to which he or she would have been entitled
to as of the date of such amendment or termination, as adjusted for subsequent
cash dividends as described in Section 3(c).     (i)   Effect of Reemployment.
If any Participant who has ceased to be an Employee is reemployed, such
Participant shall continue to receive any amounts attributable to his or her
previous employment according to his or her existing distribution schedule under
the Excess Plan or this ESIP-RP, as applicable. When any such reemployed
Participant subsequently ceases to be an Employee, the Participant’s Plan
Benefit attributable to such additional service shall be determined and
distributed in accordance with this ESIP-RP.     (j)   Excess Plan/Top-Hat Plan
Status. To the extent that the ESIP-RP provides a benefit in excess of the
limitations on contributions and benefits imposed by section 415 of the Code,
the ESIP-RP is intended to be an “excess benefit plan” within the meaning of
Section 3(36) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), that is an unfunded deferred compensation program. Otherwise, the
ESIP-RP is intended to be an unfunded deferred compensation program that is
maintained “for a select group of management or highly compensated employees” as
set forth in Title I of ERISA. The ESIP-RP shall be implemented, administered
and interpreted in a manner consistent with this intention.     (k)   Successors
and Assigns. The ESIP-RP shall be binding upon the Corporation, its Successors
and Assigns. Notwithstanding that the ESIP-RP may be binding upon

A-11



--------------------------------------------------------------------------------



 



EXHIBIT 10.19

      a Successor or Assign by operation of law, the Corporation shall also
require any Successor or Assign to expressly assume and agree to be bound by the
ESIP-RP in the same manner and to the same extent that the Corporation would be
if no succession or assignment had taken place.

SECTION 7. CHANGE IN CONTROL.
     Notwithstanding any other provisions of the ESIP-RP to the contrary, the
provisions of this Section 7 shall apply during the Benefit Protection Period.

  (a)   Restrictions on Amendments During Benefit Protection Period.
Notwithstanding Section 6(h), except to the extent required to comply with
applicable law, no amendment of the ESIP-RP (other than an amendment to reduce
or discontinue future allocations under the ESIP-RP after the end of the Benefit
Protection Period) that is executed or first becomes effective during the
Benefit Protection Period shall:

  (i)   Deprive any individual who is a Participant on the Benefit Protection
Period Commencement Date or immediately prior to a Change in Control of coverage
under the ESIP-RP as constituted at the time of such amendment;     (ii)  
Deprive any individual who is a Beneficiary with respect to an individual who is
a Participant on the Benefit Protection Period Commencement Date or immediately
prior to a Change in Control of any benefit to which he or she is entitled on
the Benefit Protection Period Commencement Date or may become entitled during
the Benefit Protection Period;

A-12



--------------------------------------------------------------------------------



 



EXHIBIT 10.19

  (iii)   Reduce the amount of benefits provided under the ESIP-RP below the
benefits provided under the ESIP-RP on the day prior to the Benefit Protection
Period Commencement Date;     (iv)   Amend Sections 6(k), 7, 8(c), 8(d), 8(e),
or 8(x) of the ESIP-RP; or     (v)   Terminate the ESIP-RP.

  (b)   Exception to Section 7(a). Section 7(a) shall not apply to the extent
that (i) the amendment or termination of the ESIP-RP is approved after any plans
have been abandoned to effect the transaction which, if effected, would have
constituted a Change in Control and the event which would have constituted the
Change in Control has not occurred, and (ii) within a period of six months after
such approval, no other event constituting a Change in Control shall have
occurred, and no public announcement of a proposed event which would constitute
a Change in Control shall have been made, unless thereafter any plans to effect
the Change in Control have been abandoned and the event which would have
constituted the Change in Control has not occurred. For purposes of this
Section 7(b), approval shall mean written approval (by a person or entity within
the Corporation having the authority to do so) of such amendment or termination.
    (c)   Restrictions on Certain Actions Prior to or Following, a Change in
Control. Notwithstanding any contrary provisions of the ESIP-RP and except to
the extent required to comply with applicable law, (i) any amendment or
termination of the ESIP-RP which is executed or would otherwise become effective
prior to a Change in Control at the request of a third party who effectuates a
Change in

A-13



--------------------------------------------------------------------------------



 



EXHIBIT 10.19

      Control shall not be an effective amendment or termination of the ESIP-RP
during the Benefit Protection Period; and (ii) the ESIP-RP shall not be amended
at any time if to do so would adversely affect the rights derived under the
ESIP-RP from this Section 7 of any individual who is a Participant during the
Benefit Protection Period or a Beneficiary with respect to a Participant during
the Benefit Protection Period. Furthermore, following a Change in Control, no
person shall take any action that would directly or indirectly have the same
effect as any of the prohibited amendments listed in Section 7(a).     (d)  
ESIP Restoration Benefit. Each of a Participant’s Stock Units shall be converted
to a dollar amount immediately after a Change in Control in an amount equal to
the greater of (i) the highest price per share of ChevronTexaco Stock (the
“Shares”) paid to holders of the Shares in any transaction (or series of
transactions) constituting or resulting in a Change in Control or (ii) the
highest closing price of a Share as reported on the New York Stock Exchange,
Inc. composite transaction report during the ninety-day period ending on the
date of a Change in Control. Thereafter deemed earnings shall be added to the
unpaid portion of the total dollar amount of the Participant’s Plan Benefit as
if such amounts were invested in the Vanguard Prime Money Market Fund. If for
any reason such fund ceases to exist, earnings shall be determined based upon
the earnings rate associated with the successor to such fund.     (e)  
Distribution of Plan Benefits. Each Participant’s Plan Benefits shall be
distributed in a single lump sum cash payment immediately after the later of the

A-14



--------------------------------------------------------------------------------



 



EXHIBIT 10.19

      date of the Change in Control or the date the Participant’s employment
with the Affiliated Group terminates.     (f)   Establishment of a Trust.
Notwithstanding anything contained in the ESIP-RP to the contrary, nothing
herein shall prevent or prohibit the Corporation from establishing a trust or
other arrangement for the purpose of providing for the payment of the benefits
payable under the ESIP-RP.     (g)   No Forfeitures. A Participant’s Plan
Benefits shall not be subject to forfeiture under any circumstances, including
any of the circumstances provided in Section 6(a).     (h)   Miscellaneous.

  (i)   The provisions of the ESIP-RP shall be deemed severable and the validity
or enforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.     (ii)   The Corporation’s
obligation to make the payments and provide the benefits provided for in the
ESIP-RP and otherwise to perform its obligation hereunder shall not be affected
by any circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other right which the Corporation may have against the
Participant or others.     (iii)   No provision of the ESIP-RP may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Participant and the Corporation. No waiver by
either party

A-15



--------------------------------------------------------------------------------



 



EXHIBIT 10.19

      hereto at any time of breach by the other party hereto of, or compliance
with, any condition or provision of this ESIP-RP to be performed by such other
party, shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or any prior or subsequent time.

SECTION 8. DEFINITIONS.
     Except as provided below, capitalized terms used in the ESIP-RP shall have
the same meaning as in the ESIP.

  (a)   “Account” or “Accounts” means as to any Participant the separate account
maintained in order to reflect his or her interest in the ESIP-RP.     (b)  
“Beneficiary” means the person or persons entitled to receive a Participant’s
remaining Plan Benefit in the event the Participant dies prior to receiving his
or her entire Plan Benefit, as provided in Section 5(b).     (c)   “Benefit
Protection Period” means the period commencing on the Benefit Protection Period
Commencement Date and terminating two years after the date of a Change in
Control.     (d)   “Benefit Protection Period Commencement Date” means the date
six months prior to the public announcement of the proposed transaction which,
when effected, is a Change in Control.     (e)   “Change in Control” means a
change in control of the Corporation as defined in Article VI of the
Corporation’s By-Laws, as it may be amended from time-to-time.     (f)  
“ChevronTexaco Stock” means the common stock of the Corporation.

A-16



--------------------------------------------------------------------------------



 



EXHIBIT 10.19

  (g)   “Code” means the Internal Revenue Code of 1986, as amended.     (h)  
“Committee” means the Management Compensation Committee of the Board of
Directors of the Corporation.     (i)   “Composite Transaction Report” means the
New York Stock Exchange, Inc. Composite Transaction Report, or such other stock
report as the Committee from time to time may designate.     (j)   “Corporation”
means ChevronTexaco Corporation, a Delaware corporation.     (k)   “Deferred
Compensation Plan” means the ChevronTexaco Corporation Deferred Compensation
Plan for Management Employees.     (l)   “Employee” means an individual who is
paid on the U.S. dollar Payroll of a member of the Affiliated Group, but shall
not include an individual for any period in which he or she is:

  (i)   Compensated for services by a person other than a member of the
Affiliated Group and who, at any time and for any reason, is deemed to be an
Employee;     (ii)   Not on the Payroll of a member of the Affiliated Group and
who, at any time and for any reason, is deemed to be an Employee;     (iii)   A
leased employee within the meaning of section 414(n) of the Code, or would be a
leased employee but for the period-of-service requirement of section
414(n)(2)(B) of the Code, and who is providing services to any member of the
Affiliated Group;

A-17



--------------------------------------------------------------------------------



 



EXHIBIT 10.19

  (iv)   If, during any period, a member of the Affiliated Group has not treated
an individual as an Employee and, for that reason, has not withheld employment
taxes with respect to that individual, then that individual shall not be treated
as an Employee for that period, even in the event that the individual is
determined, retroactively, to have been an Employee during all or any portion of
that period.

  (m)   “ERISA” means the federal Employee Retirement Income Security Act of
1974, as amended.     (n)   “Excess Plan” means the Chevron Corporation Excess
Benefit Plan as originally established effective January 1, 1976, amended
thereafter from time to time, and last amended and restated effective April 1,
2002, at which time it was renamed the ChevronTexaco Corporation Excess Benefit
Plan.     (o)   “ESIP” means the ChevronTexaco Corporation Employee Savings
Investment Plan.     (p)   “ESIP-RP” means the ChevronTexaco Corporation ESIP
Restoration Plan.     (q)   “ESIP Restoration Benefit” means the benefit
described in Section 3.     (r)   “ESIP Restoration Benefit Account” means the
account described in Section 3.     (s)   “Participant” means a person who is
eligible to participate in the ESIP-RP as provided in Section 2.     (t)   “Plan
Benefit” means the benefit described in Section 3.     (u)   “Plan Year” means
the calendar year.

A-18



--------------------------------------------------------------------------------



 



EXHIBIT 10.19

  (v)   “Quarter” means a calendar quarter.     (w)   “Stock Units” means the
ChevronTexaco stock equivalents credited to a Participant’s Account in
accordance with Section 3.     (x)   “Successors and Assigns” means a
corporation or other entity acquiring all or substantially all the assets and
business of the Corporation (including the ESIP-RP) whether by operation of law
or otherwise.

SECTION 9. EFFECTIVE DATE.
     This amended and restated ESIP-RP is effective as of July 1, 2002. The
provisions set forth herein reflect those ESIP-RP provisions in effect as of
July 1, 2002 and are not intended to amend or materially modify the provisions
of the ESIP-RP on or after October 3, 2004.

A-19